Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 10/19/2022. 
Claims 14-33 are currently pending.
The Drawings filed 05/03/2021 are approved by the examiner.
The IDS statements filed 05/24/2021, 06/22/2021, 11/30/2021, 04/27/2022, and 09/23/2022 have been considered.  Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant's election with traverse of Group I, claims 14-32, in the reply filed on 10/19/2022 is acknowledged.  However, upon careful consideration of the claimed invention and the prior art, the subject matter of all claims are sufficiently related that search of either Group of claims indeed encompasses a search for the subject matter of the remaining claim(s).  Thus, the restriction requirement set forth in the Office action mailed 08/24/2022 is hereby withdrawn and claims 14-33 are fully examined for patentability. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	In claim 14, the limitation of the silicon compound particles each containing a silicon compound “(SiOx: 0.5≤x≤1.6)” renders the claim indefinite because it is unclear whether the formula of the SiOx formula within the parentheses is part of the claimed invention.  Given the SiOx formula is in parentheses it is also unclear if the Li2SiO3 or Li2Si2O5 compound on the following line could broadly read on the silicon compound alone. 
	Also in claim 14, the meaning of variable ml “represents a molar quantity of the lithium element present on the surfaces of the negative electrode active material particles and contained per unit mass of the negative electrode active material particles,” as recited is unclear so as to render the claim indefinite.  The limitation reads on ml is both 1) the molar quantity of lithium element on the surfaces of the active material particles and 2) the molar quantity contained per unit mass of the active material particles.  The general molar quantity contained per unit mass of the active material particles (the above “2)”) inherently includes all lithium in the active material and therefore accounts for any lithium element present on the surfaces.  Therefore, does the limitation as recited account for the lithium element present on the surfaces of the negative electrode active material particles twice?  Please clarify or amend the meaning of ml.  
	Independent claim 33 is also indefinite for the same reasons as claim 14.  Claims 15-32 are indefinite for their dependency on claim 14 or for further limiting the indefinite limitation(s) of claim 14. 
	In claims 18 and 19, the limitations of the aluminum phosphate tribasic having a “cristobalite-type crystal structure” renders the claims indefinite.  The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey.  Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  Claims 24 and 25 are also indefinite for their dependency on claims 18 or 19.
Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 14-17, 20-23, and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (JP 2017-152358 A, utilizing US 2019/0214637 as an English language equivalent)
As to claims 14-15, Hirose et al. teach a negative electrode active material for a non-aqueous electrolyte secondary battery comprising negative electrode active material particles (abstract), wherein the negative electrode active material particles comprise silicon compound particles each containing a silicon compound (a silicon compound including oxygen, abstract and para. 0030; see also para. 0048-0049 to this silicon compound being SiOx where x is 0.5 to 1.6), the silicon compound particle contains at least one of Li2SiO3 and Li2Si2O5 (abstract and para. 0031 and 0034), the negative electrode active material comprises a phosphate (abstract and para. 0032 and 0036-0044), and the negative electrode active material particles each have a surface containing lithium element (the disclosed silicon compound particles are themselves the negative electrode active material and the Li compound, i.e., lithium element, are formed on the surface of the silicon compound particle, para. 0102-0103).
Hirose et al. fail to teach the presence of a ratio 0.02 ≤ mp/ml ≤ 3 or 0.07 ≤ mp/ml ≤ 0.8 where mp is a molar quantity of phosphorus element (presumably the phosphorus from the above discussed phosphate) contained per unit mass of the negative electrode active material particles and ml is a molar quantity of the lithium element (presumably the lithium from the above discussed lithium silicates) present on the surfaces of the negative electrode active material particles and contained per unit mass of the negative electrode active material particles.
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed ratio(s) from the teachings of Hirose et al. or the claimed ratio would flow naturally from the teachings of Hirose et al. because 1) the lithium element, which is present inside and on the surface of the silicon compound/negative electrode active material particle, is provided to the negative electrode active material particles by insertion into silicon oxide (the SiOx) via LiH or Li powder at an exemplary mass percentage of 4% (para. 0033, 0059-0062, 0102-0103, 0108-0109, 0145, and Table 4) but can be varied (para. 0094-0095) and is provided for the purpose of stabilizing the active material/slurry thereof (para. 0085-0086) and 2) the phosphate, which is adhered to a surface layer of the silicon compound/negative electrode active material particle, is provided after the silicon compound is modified by the lithium via aluminum phosphate at a broad content range of 0.1-7% by mass of the silicon compound/negative electrode active material particle and/or at exemplary mass percentages of 3% and 4% (para. 0033, 0061-0062, 0100, 0109, 0159, and Tables 1 to 7).  In other words, the reference’s mass percentages of components appear to correspond to and overlap the claimed molar ratios under a prima facie case of obviousness.  
As to claims 16-17, Hirose et al. teach the phosphate is aluminum phosphate tribasic (para. 0038).
As to claims 20-23, even though Hirose et al. fail to teach the negative electrode active material particles have the property that a dispersion containing 10 mass% of the negative electrode active material particles dispersed in pure water have a pH of 10 to 12.5, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed pH property would flow naturally from the teachings of Hirose et al. because Hirose et al. teach/suggest substantially the same negative electrode active material particles as claimed (active material particles comprising silicon compound particles containing a silicon compound, Li2SiO3, and Li2Si2O5, lithium element on surfaces of the active material particles, a phosphate on the surface of the silicon compound particles, and a molar amount of lithium element on the surface and contained in the particles and a molar amount of phosphorus element contained in the particles corresponds/overlaps the molar ratio(s) as claimed, Id.).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   See also MPEP 2112.
As to claim 26, Hirose et al. teach the silicon compounds have a diffraction peak attributable to a Si(111) crystal surface obtained from an X-ray diffraction and a crystallite size thereof is 7.5 nm or less (para. 0052).  Hirose et al. fail to teach the silicon compound particles have a diffraction peak attributable to a Si(220) crystal face as claimed and crystallite size thereof as claimed.  However, even though Hirose et al. fail to teach the claimed limitation at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed diffraction peak properties would flow naturally from the teachings of Hirose et al. because Hirose et al. teach/suggest substantially the same negative electrode active material particles as claimed (Id.).  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   See also MPEP 2112.
	As to claim 27, Hirose et al. teach the silicon compound particles satisfy a relation of A>B where A represents a maximum peak intensity value in Si and Li silicate regions given as a chemical sift value of -60 to -96 ppm and B represents a peak intensity value in a SiO2 region given as a chemical shift value of -96 to -150 ppm obtained from a 29Si-MAS-NPR spectrum (Fig. 3, para. 0165, and Table 1). 
	As to claim 28, Hirose et al. teach the negative electrode active material particles have a medium diameter of 1.0 to 15 micrometers (0.5-15 micrometers, para. 0054-0055, which substantially overlaps the claimed range; 4 micrometers is exemplary, para. 0165).  
	Hirose et al. fails to teach or quantify the surface area of the negative electrode active material particles have a BET specific area of 1 to 5 m2/g.  
	However, Hirose et al. further teach the median size of the silicon compound particle is adjusted along the above-disclosed range of 0.5-15 micrometers in order to tailor the surface area thereof within a sufficient degree to prevent side reactions upon charge/discharge that affect irreversible capacity loss while balancing other advantages and disadvantages of the active material particles (Id. and para. 0084).  In other words, the reference teach the active material particles’ surface area is a function of particle size; note, the reference’s particle size is substantially the same as the claimed particle size range, Id.  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed BET specific surface area range/value would flow naturally from Hirose et al.’s teachings of adjusting the active material’s particle size to beneficially tailor its surface area (or if the reference’s surface areas were merely quantified along the disclosed 0.5-15 micrometer preferred diameter range).
As to claim 29, Hirose et al. teach the negative electrode active material particle has a surface layer portion containing a carbon material (a carbon coat layer is optionally formed on the surface of the silicon compound particle, para. 0102 and 0106-0107). 
As to claim 30, Hirose et al. fail to teach the carbon material (the carbon coat layer) has an average thickness of 10-1000 nm.  However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed thickness range from the teachings of Hirose et al. because Hirose et al. further teach the carbon coat layer is formed by a thermal decomposition chemical vapor deposition (CVD) method that decomposes a hydrocarbon gas to carbon on the surface of the particle (para. 0106-0107).  Such a CVD process would be reasonably expected by a person of ordinary skill in the art to obtain a carbon coat thickness on the order of tens to hundreds of nanometer which would substantially overlap if not fall within the claimed average thickness range.  Alternatively, Hirose et al. further teach the application of this optional carbon coat layer provides the negative electrode active material with excellent electrical conductivity as compared to particles lacking the carbon coat layer (para. 0047, 0072, 00176-0177 and Table 6), which to the ordinary skilled artisan raises the presumption the amount of carbon coat layer provided to the active material particles (which would proportionally correspond to adjusting the thickness of the carbon coat layer to a constant-sized silicon compound/active material particle) could tailor and affect the electrical conductivity of the active material particles which could be optimized by the ordinary skilled artisan and amounts to routine experimentation.
	As to claim 31, Hirose et al. teach a mixed negative electrode active material comprising the negative electrode active material and a carbon-based active material (para. 0081).
	As to claim 32, Hirose et al. teach an aqueous negative electrode slurry composition for a non-aqueous electrolyte secondary battery comprising the negative electrode active material (para. 0112-0113 and 0148).
As to claim 33, Hirose et al. teach a method for producing a negative electrode active material containing negative electrode active material particles including silicon compound particles (abstract and para. 0058-0061) comprising preparing silicon compound particles each containing a silicon compound (producing a silicon compound particle including a silicon compound including oxygen, para. 0059; see also para. 0030, 0105, as well as 0048-0049 to this silicon compound being SiOx where x is 0.5 to 1.6), inserting Li into the silicon compound particles to incorporate at least one of Li2SiO3 and Li2Si2O5 (para. 0031, 0034, 0060, 0108), and blending the negative electrode active material particles with a phosphate to produce a negative electrode active material (para. 0032, 0036-0044, and 0109-0111).  Hirose et al. further teach the Li compound are formed on the surface of the silicon compound particle (para. 0102-0103).
Hirose et al. fail to teach the presence of a ratio 0.02 ≤ mp/ml ≤ 3 or 0.07 ≤ mp/ml ≤ 0.8 where mp is a molar quantity of phosphorus element (presumably the phosphorus from the above discussed phosphate) contained per unit mass of the negative electrode active material particles and ml is a molar quantity of the lithium element (presumably the lithium from the above discussed lithium silicates) present on the surfaces of the negative electrode active material particles and contained per unit mass of the negative electrode active material particles.
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed ratio(s) from the teachings of Hirose et al. or the claimed ratio would flow naturally from the teachings of Hirose et al. because 1) the lithium element, which is present inside and on the surface of the silicon compound/negative electrode active material particle, is provided to the negative electrode active material particles by insertion into silicon oxide (the SiOx) via LiH or Li powder at an exemplary mass percentage of 4% (para. 0033, 0059-0062, 0102-0103, 0108-0109, 0145, and Table 4) but can be varied (para. 0094-0095) and is provided for the purpose of stabilizing the active material/slurry thereof (para. 0085-0086) and 2) the phosphate, which is adhered to a surface layer of the silicon compound/negative electrode active material particle, is provided after the silicon compound is modified by the lithium via aluminum phosphate at a broad content range of 0.1-7% by mass of the silicon compound/negative electrode active material particle and/or at exemplary mass percentages of 3% and 4% (para. 0033, 0061-0062, 0100, 0109, 0159, and Tables 1 to 7).  In other words, the reference’s mass percentages of components appear to correspond to and overlap the claimed molar ratios under a prima facie case of obviousness.  

Claims 18, 19, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (JP 2017-152358 A, utilizing US 2019/0214637 as an English language equivalent) as applied to claims 14-17, 20-23, and 26-33 above, and further in view of or as evidenced by Wright et al. (Abstract of “The structure of the beta-cristobalite phases of SiO2 and AlPO4”, The Philosophical Magazine: A Journal of Theoretical Experimental and Applied Physics, Series 8, Volume 31, 1975, 1391-1401) or Hatch et al. (“The alpha-beta phase transition in AlPO4 cristobalite: symmetry analysis, domain structure and transition dynamics”, Phys. Chem. Minerals, 21, 1994, 67-77).
The disclosure of Hirose et al. is relied upon as set forth above.  Hirose et al. teach the phosphate is aluminum phosphate tribasic (Id.).
As to claims 18 and 19, Hirose et al. fail to teach or suggest the aluminum phosphate tribasic has a cristobalite crystal structure.
However, both the Wright et al. and Hatch et al. references teach aluminum phosphate tribasic, aka AlPO4, is well known in the art to occur or be present as cristobalite phase(s) (abstracts).  Accordingly, the aluminum phosphate tribasic/AlPO4 of Hirose et al. inherently has a cristobalite crystal structure as evidenced by Wright et al. or Hatch et al. or at the time of the effective filing date could be provided, with a reasonable expectation of success since the compound routinely occurs or is present, as having a cristobalite crystal structure as taught by Wright et al. or Hatch et al.
Claims 24 and 25 are dependent on claims 18 and 19, respectively.  The limitations of claims 24 and 25 are met via the teachings of Hirose et al. for the same reasons/rationale described above with respect to claims 20-23. 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
November 30, 2022